DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments Request for Continued Examination, filed May 26, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1, 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (EP 0 368 420) in view of Vittoria et al. (US 2012/0208895). The rejection is maintained and applied to claims 15-21. 
Adam et al. disclose oral compositions comprising hydrotalcite like materials. The compounds are effective in removing bacteria in the oral cavity which may cause dental caries (Page 2, lines 5-10). Examples include Cu3Mg3Al4(OH)32 Cl4 H2O (Cu0.188Mg0.188Al0.25(OH)2 Cl0.25 H2O, Abstract) and Zn12Fe6(OH)36F6 H2O (corresponds to Zn0.66Fe0.33(OH)2F0.055 H2O, Page 2). The ratio of the Cl containing compound is 0.75. These formulas meet the limitations of instant claims 1-3. Typical oral composition are toothpastes and mouth rinses, meeting instant claim 6. These formulations would meet 
Adam et al. differ from the instant claims insofar as it does not specifically disclose a compound with Cl- although it is suggested.  
Vittoria et al. disclose composite materials for dental applications (Abstract). The composites may take the form of fillers cements and dental resins (Paragraphs 0039 and 0040). Active ingredients include hydrotalcites having Mg/Al or Zn/Al. They are used to anchor the active ingredients used in the disclosed compositions (Paragraph 0070). The hydrotalcites have the formula: 
 [M(II)1-xM(III)x(OH)2]x+[An-x/n]x-xmS  
where M(II) is a metal of valency (II), preferably selected from Mg, Zn, Co, Ni, Mn and Cu; M(III) is a metal of valency (III), preferably selected from Al, Cr, Fe, V and Co; An- is an anion with a negative charge n, which offsets the charge and is preferably selected from Cl.-, NO3-, CO3--, SO4--, organic anions; m is the number of molecules of solvent, generally water, co-intercalated (S), by formula weight of the compound. The number of moles x of cation M(III) by formula weight of the compound generally ranges between 0.2 and 0.40, and its value determines the charge density of the layer and the anion exchange capacity. The number of moles of co-intercalated solvent, m, is normally between 0 and 2, depending on the nature of A and the degree of intercalation (e.g. 0.6H2O). Systems wherein a plurality of bivalent cations (e.g. Mg and Cu) or a plurality 2Li(OH)2An-1/n is classed as a lamellar inorganic compound. This formula corresponds to the formula of the instant claims. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the hydrotalcites in the toothpastes of Adam et al. with the hydrotalcites of Vittoria et al. motivated by the desire to use hydrotalcites that are suitable for oral care compositions and because these compounds fall within the scope of the description disclosed by Adam and therefore would have similar therapeutic activity as disclosed by Adam. 
In regard to teaching “rechargeable”, the combination of references teach a compound comprising chloride as recited by the instant claims. Therefore the compositions of Adam et al. in view of Vittoria et al. would inherently be “rechargeable” absent of evidence to the contrary.

Response to Argument
The Examiner submits that Vittoria et al. cure the deficiencies of Adam by disclosing hydrotalcites suitable for oral care compositions. The compounds of Vittoria et al. also fit the formulation of Adam. Therefore it would have been obvious to have used these compounds in the compositions of Adam. Vittoria et al. also disclose the divalent metal may be Zn or Mg and the trivalent metal may be Al. The anion A may be chloride. Therefore the combination of references meet the limitations of the instant claims.  In regard to the motivation to modify Adam, one of ordinary skill in the art would 

Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 1, 3 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2004/0052736).
2x2+M23+(OH)4x-4A2/nn- zH2O. The divalent metal may be Al and trivalent metal may be Mg, Zn and Ca. The anion includes chloride (col, 1, lines 10-41 of US 6,517,795, incorporated by reference). The level of talc in the dentifrice is from 1% to about 50% (paragraph 0013). When x is 2 as recited in the instant claims, the ratios of each component is encompassed by the formula of Yang et al. The present invention is directed to dentifrice compositions comprising from about 1% to about 50% by weight of a talc; a fluoride salt that provides from about 1 ppm to about 3000 ppm by weight of a fluoride ion; from about 5% to about 50% by weight of an abrasive polishing material; and from about 30% to about 90% of one or more aqueous carriers (paragraph 0007). The compositions are used to treat dental caries. The dentifrice compositions have improved stability because of the better compatibility of the talc with fluoride and thus, providing anti-caries efficacy (paragraph 0035). 
The prior discloses compositions containing a hydroxtalcite having a divalent metal, Al, a trivalent metal selected from Mg, Zn and Ca, and an anion, chloride, incorporated into dentifrices. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  



Conclusion
Claims 1, 3 and 14-21 are rejected.
Claims 8-11 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612